Exhibit 10.348

SEPARATION AGREEMENT, GENERAL RELEASE AND WAIVER OF CLAIMS

This Separation Agreement, General Release and Waiver of Claims (“Agreement”) is
entered into by and between Benjamin Brigeman (“Mr. Brigeman”), on the one hand,
and The Charles Schwab Corporation and Charles Schwab & Co., Inc., their
respective affiliates and the predecessors, successors and assigns of each of
the foregoing (collectively “Schwab” or the “Company”), on the other hand, dated
as of the date by which both parties have executed the Agreement (the “Execution
Date”) and effective upon the expiration of the Revocation Period described in
Paragraph 25 (g), below (“Effective Date”). Together, Mr. Brigeman and the
Company shall be referred to herein as “the Parties.”

RECITALS

WHEREAS, Mr. Brigeman will step down from his position as Executive
Vice-President, Schwab Investor Services, effective February 15, 2012 and the
employment relationship will end effective August 15, 2012.

WHEREAS, the Parties now desire to definitively resolve, fully and finally, all
differences, disputes and claims Mr. Brigeman might have against the Company and
anyone connected with it through and including the Execution Date, including,
but not limited to, those arising out of or relating to Mr. Brigeman’s
employment relationship with Schwab and the termination thereof.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Mr. Brigeman hereby agree as follows:

AGREEMENT

1. Resignation of Positions. Mr. Brigeman will step down as a Schwab Officer,
from any and all Schwab directorships he holds, and from the Operating Council
effective as of February 15, 2012 and will be deemed to have resigned his
employment as of August 15, 2012, his last day of actual work (“Separation
Date”). Mr. Brigeman acknowledges and agrees that with the exception of his
accrued vacation or floating holidays and his paychecks for the pay periods
after he signs this Agreement through August 15, 2012, he has received all
earned wages and compensation due to him as a result of his employment as
Executive Vice President, Schwab Investor Services with, and services as an
officer and director of, the Company.

2. Consideration. Subject to and upon satisfaction by Mr. Brigeman of the terms
and conditions set forth in this Agreement, Schwab agrees to provide
Mr. Brigeman the following consideration, to which he is not otherwise entitled:

 

  (i)

Schwab will continue to employ Mr. Brigeman, which it is not otherwise obligated
to do, subject to the terms and conditions of this Agreement.

 

1.



--------------------------------------------------------------------------------

  Mr. Brigeman’s employment with Schwab will end on the earlier of: 1) his
Separation Date or 2) a date resulting from a violation by Mr. Brigeman of his
obligations set forth in this Agreement. The date Mr. Brigeman’s employment ends
will be his Separation Date. During the period commencing on February 15, 2012
and ending on his Separation Date, Mr. Brigeman shall perform such duties as are
assigned to him by Walt Bettinger, Chief Executive Officer and shall report
solely to Mr. Bettinger regarding those duties. Mr. Brigeman agrees to comply
with all Company policies (including but not limited to human resources,
information security, compliance, the Code of Business Conduct, and all
Compliance policies on outside business activities), up through and including
his Separation Date. In the event Mr. Brigeman fails to comply with all Company
policies or violates the terms of this Agreement, the Company will notify him of
such failure to comply or violation of this Agreement and, if applicable, will
provide him with the opportunity to cure the failure to comply or violation
within 20 days. In the event such failure or violation cannot be cured or, if
able to be cured, Mr. Brigeman fails to cure within 20 days, his employment will
be deemed terminated immediately. In such event, all remaining payments and
benefits due to Mr. Brigeman under this Agreement shall cease immediately and he
will not receive any payments under Paragraph 2 (ii) or the Additional
Consideration set forth in Paragraph 4.

 

  (ii) Schwab will pay Mr. Brigeman a payment of Two Million Nine Hundred
Sixty-Six Thousand Eight Hundred and Four Dollars and Fifty Cents
($2,966,804.50), less usual and customary taxes, withholding, and authorized
deductions as long as Mr. Brigeman does not accept any position or otherwise
begin to act in any capacity with a company or entity that is a Competitor
Business (“Competitor Business” is defined for purposes of this Agreement as the
business entities listed or described in Exhibit A) for twelve (12) months
following his Separation Date. Schwab will advance two (2) payments of
$988,934.75 each (less applicable taxes) payable on or before December 30, 2012
and March 15, 2013. If Mr. Brigeman accepts or otherwise begins to act in any
capacity with a company or entity that is a Competitor Business before twelve
(12) months from his Separation Date, he will be required to repay Schwab the
gross amount of these payments because he does not earn these payment until
twelve (12) months from his Separation Date, as long as he has not worked for a
Competitor Business. If he does not work for a Competitor Business during the
twelve (12) months after his Separation Date, he also will receive a final
payment of $988,934.75 (less applicable taxes) on or about August 20, 2013.

3. Entire Consideration. Mr. Brigeman acknowledges that Schwab is under no
obligation to provide the consideration to him pursuant to Paragraph 2 and will
do so only subject to his agreement to, and compliance with, the terms of this
Agreement. Mr. Brigeman agrees that the amount and promises set forth in
Paragraph 2 shall constitute the entire consideration provided to him under this
Agreement, and that Mr. Brigeman shall not seek any further compensation or
other consideration for any other claimed damage, costs, or attorneys’

 

2.



--------------------------------------------------------------------------------

fees in connection with the matters encompassed in this Agreement. Mr. Brigeman
expressly agrees that he waives any such rights or benefits in exchange for the
rights and benefits provided under this Agreement. Mr. Brigeman acknowledges and
agrees that he is not eligible for or entitled to any severance benefits under
The Charles Schwab Severance Pay Plan or under any other severance or
termination pay or benefits arrangement with Schwab.

4. Additional Consideration. If Mr. Brigeman executes (and does not revoke) the
Supplemental Waiver and Release Agreement attached as Exhibit B to the Agreement
on or within five (5) business days after his Separation Date, Schwab will
provide additional consideration as follows: Schwab will pay Mr. Brigeman a lump
sum payment of Forty-Seven Thousand Six Hundred Seventy-Five Dollars and
Forty-Five Cents ($47,675.45), less usual and customary taxes, withholding and
authorized deductions each month for twelve consecutive months beginning on
August 31, 2012 through July 31, 2013 for a total of $572,105.44 (“Additional
Consideration”).

5. No Other Employee Benefits. Mr. Brigeman is not eligible for any other
benefits or payments not specifically provided for in this Agreement. Upon
reaching the Separation Date, in accordance with federal and state regulations,
Mr. Brigeman will be offered the opportunity to continue receiving certain
insured group benefit coverage, such as medical benefits, for a period of time
not to exceed eighteen (18) additional months, provided Mr. Brigeman pays the
appropriate premiums for the coverage and returns the necessary paperwork.

6. Retirement Savings and Investment Plan. Mr. Brigeman’s active participation
in The SchwabPlan Retirement Savings & Investment Plan shall cease as of
August 15, 2012. Mr. Brigeman will not receive matching contributions or any
discretionary profit sharing for 2012. Mr. Brigeman’s vested interest in Company
contributions (other than matching contributions, which are automatically fully
vested) will be determined based on his service through the Separation Date.

7. The Charles Schwab Corporation Stock Incentive Plans. Mr. Brigeman will
continue to vest in any stock options previously granted until his Separation
Date, in accordance with the terms and conditions of the applicable Plan
documents. Under the provisions of The Charles Schwab Corporation stock
incentive plans, Mr. Brigeman retains the right to exercise vested options for a
specific period of time after his Separation Date. Any stock options that are
not vested as of his Separation Date are immediately canceled. The applicable
Stock Option Agreement(s) and Plan documents govern the vesting and exercising
of stock options. Mr. Brigeman will continue to vest in any performance-based
restricted stock units granted to him until the Separation Date in accordance
with the terms and conditions of the applicable Plan documents.
Performance-based restricted stock units not vested as of Mr. Brigeman’s
Separation Date will be forfeited as provided by the applicable Plan documents.
The Award Agreement(s) and Plan documents govern the performance-based
restricted stock units.

8. Tax Treatment. Each of the payments to be made under Paragraph 2(ii) and
Paragraph 4 are designated as separate payments for Internal Revenue Code
Section 409A purposes. Mr. Brigeman understands and agrees that Schwab is
providing no tax or legal advice,

 

3.



--------------------------------------------------------------------------------

and makes no representations regarding tax obligations or consequences, if any,
related to any part of this Agreement. Mr. Brigeman further agrees that he will
assume any such tax obligations or consequences that may arise from this
Agreement, and he shall not seek any indemnification from Schwab in this regard.
Mr. Brigeman further agrees to indemnify and hold Schwab harmless from any
claims, demands, deficiencies, levies, assessments, executions, judgments,
penalties, taxes, attorneys’ fees or recoveries by any governmental entity
against Schwab for any failure by Mr. Brigeman to pay taxes due and owing, if
any, as a result of any payments under this Agreement.

9. Early Termination Date. Mr. Brigeman understands and agrees that if he
accepts a position as an employee, acts as an independent contractor, consultant
or sole proprietor, or acts as an officer, director, or partner in another
public or privately held company at any time prior to August 15, 2012, he will
notify Jay Allen, EVP, Human Resources (xxx) xxx-xxxx immediately. If
Mr. Brigeman accepts any such position or otherwise begins to act in any such
capacity with a company or entity that is not a Competitor Business (as set
forth in Exhibit A) then Mr. Brigeman’s Separation Date will be deemed to be the
earlier of August 15, 2012 or the next business day following his acceptance of
such position, and his salary and benefits as an active employee shall cease as
of such date. Mr. Brigeman will then be eligible to receive payments set forth
under Paragraphs 2(ii) and 4, less usual and customary taxes, withholding and
authorized deductions, on the dates set forth therein, provided he meets any
eligibility requirements applicable to such payments hereunder. If Mr. Brigeman
accepts any such position or otherwise begins to act in any capacity with a
Competitor Business at any time prior to twelve (12) months from his Separation
Date, his Separation Date will be deemed to be the earlier of August 15, 2012 or
the next business day following his acceptance of such position and all
remaining payments (including the Additional Consideration) and benefits under
this Agreement shall cease immediately. In addition, any payments made pursuant
to Paragraph 2(ii) will be required to be repaid to Schwab in their entirety
because Mr. Brigeman has not earned the payments until twelve (12) months from
his Separation Date (if it has not already occurred), as long as he has not
worked for a Competitor Business. If Mr. Brigeman undertakes any activities in
violation of this paragraph 9, or this Agreement, his Separation Date will be
accelerated immediately and all payments and benefits from the Company to
Mr. Brigeman under this Agreement (and the Additional Consideration) shall cease
as of the new Separation Date.

10. No Filings. Mr. Brigeman represents that as of the Execution Date, he has
not filed any action, claim, charge, or complaint against Schwab or any other
Releasee identified in Paragraph 11 below, with any local, state, or federal
agency, self-regulatory organization (“SRO”), or court and that he will not make
such a filing at any time hereafter based upon any events or omissions occurring
prior to and up to the Execution Date. In the event that any agency or court
assumes jurisdiction of any lawsuit, claim, charge or complaint, or purports to
bring any legal or regulatory proceedings against Schwab or any other Releasee
identified in Paragraph 11 below on Mr. Brigeman’s behalf, he promptly will
request that the agency, SRO, or court withdraw from or dismiss the lawsuit,
claim, charge, or complaint with prejudice, and in any event, waives his right
to any form of recovery or relief in any such proceedings, including legal fees.

 

4.



--------------------------------------------------------------------------------

11. Complete Release by Mr. Brigeman. Mr. Brigeman – for himself and for his
heirs, representatives, attorneys, executors, administrators, successors, and
assigns – releases Schwab, and all of its affiliates, subsidiaries, divisions,
parent corporations, and stockholders, officers, directors, partners, servants,
agents, employees, representatives, attorneys, employee welfare and retirement
plans and the respective plan administrators and fiduciaries, past, present, and
future, all persons acting under, by, through, or in concert with any of them,
and each of them (all of whom are hereinafter referred to as “Releasees”), from
any and all actions, causes of action, grievances, obligations, costs, expenses,
damages, losses, claims, liabilities, suits, debts, demands, and benefits
(including attorneys’ fees and costs actually incurred), of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, matured or
unmatured, of any kind or nature whatsoever, based on any act, omission, event,
occurrence, or nonoccurrence from the beginning of time up to and including the
Execution Date of this Agreement, including but not limited to any claims or
causes of action arising out of or in any way relating to Mr. Brigeman’s
employment relationship with Schwab or any other Releasee.

This release of claims includes, but is not limited to, claims for breach of any
implied or express contract or covenant; claims for promissory estoppel; claims
of entitlement to any pay (other than the payments promised in Paragraph 2);
claims of wrongful denial of insurance and employee benefits, or any claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, unfair business practices, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
under federal, state, or local law; claims based on any federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act, as amended, the Age Discrimination in
Employment Act, as amended, the Older Worker Benefit Protection Act, the Genetic
Information and Discrimination Act, the National Labor Relations Act, as
amended, the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, the Employee Retirement Income Security Act, as amended,
and any all related federal and state laws, and the state constitution. It is
expressly understood by Mr. Brigeman that among the various rights and claims
being waived by Mr. Brigeman in this Agreement are those for age discrimination
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. sec.
621, et seq.), as amended. Mr. Brigeman understands and agrees that,
notwithstanding any provisions and covenants in this Paragraph, nothing in this
Agreement is intended to constitute an unlawful release or waiver of any of his
rights under any laws and/or to prevent, impede, or interfere with his ability
and/or right to challenge the validity of this release. This paragraph is not
intended to limit Mr. Brigeman from pursuing an action for the sole purpose of
enforcing this Agreement.

12. Release of Unknown Claims. For the purpose of implementing a full and
complete release, Mr. Brigeman expressly acknowledges that the releases he gives
in this Agreement are intended to include, without limitation, claims that he
did not know or suspect to exist in his favor at the time of the effective date
of this Agreement, regardless of whether the knowledge of such claims, or the
facts upon which they might be based, would materially have affected the
settlement of this matter; and that the consideration given under the Agreement
was

 

5.



--------------------------------------------------------------------------------

also for the release of those claims and contemplates the extinguishment of any
such unknown claims. In making this waiver, Mr. Brigeman acknowledges that he
may hereafter discover facts in addition to or different from those which he now
believes to be true with respect to the subject matter released herein, but
agrees that he has taken that possibility into account in reaching this
Agreement and that, notwithstanding the discovery or existence of any such
additional or different facts, Mr. Brigeman fully, finally, and forever settles
and releases any and all such claims.

13. Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the administrators, predecessors, successors, and
assignees of each of the Parties.

14. Indemnification. Nothing in this Agreement (including the release contained
herein) shall be construed to limit Mr. Brigeman’s right to indemnification or
contribution pursuant to Delaware or California law or the Company’s bylaws
arising from actions taken in the scope of his employment with the Company.

15. No Attorney’s Fees and Costs. The Parties will bear their own respective
costs and fees, including attorney’s fees, incurred in connection with
negotiation and execution of this Agreement.

16. Non-Disparagement. Mr. Brigeman agrees that he will not make any disparaging
or defamatory statements, either orally or in writing (and, for the purposes of
this Agreement, the term “writing” includes but is not limited to electronic
communications) to any third party (a) concerning Schwab or any Releasee,
(b) concerning its or their officers, directors, employees or agents,
(c) concerning its or their services, products, offerings, quantitative or other
research, or methods of communicating such services, products or offerings, or
its or their technology, operations processes, methods of doing business, or
employment practices, or (d) that may tend to disrupt, impair, or otherwise
interfere with the Schwab’s or any Releasee’s business, reputation, or
relationships with its employees, clients, agents, representatives, or vendors.
Mr. Brigeman further agrees to refrain from acting as a source (attributable or
otherwise) or engaging in any formal or informal dialogue with the press or
media regarding his experiences with or at the Company or any Releasee, or its
or their past or present directors, officers, or employees, or regarding any
information he may have acquired (first hand or otherwise) concerning
operations, technology, marketing or advertising strategies or plans, financial
performance, salary or incentive compensation practices, recruitment or
retention strategies, employment practices, negotiation strategies, vendors,
current or former employees, internal or external investigations, or internal
policies and procedures of the Company or any Releasee. Nothing in this
paragraph is intended to interfere with Mr. Brigeman’s ability to provide
truthful testimony pursuant to paragraph 17 below.

17. Cooperation. Mr. Brigeman agrees not to encourage or assist in any
litigation against Schwab or any Releasee or provide testimony in any matter in
which Schwab or any Releasee has an interest unless he is required by law to do
so. Notwithstanding the foregoing,

 

6.



--------------------------------------------------------------------------------

Mr. Brigeman agrees that he will cooperate fully with the Company or any
Releasee, or any corporate affiliate of any Releasee (specifically including any
attorneys retained by the Company or any of the Releasees) in connection with
any pending or future matter (including but not limited to any audit, tax
proceeding, litigation, arbitration, external or internal investigation, or
government proceeding) in which or to the extent the Company reasonably deems
his cooperation necessary. Mr. Brigeman acknowledges and agrees that such
cooperation may include, but shall in no way be limited to, being available for
interviews with the Company or any of the Releasees, or any attorneys or agents
retained by the Company or any of the Releasees, providing to the Company or any
of the Releasees any documents in his possession or under his control relating
to the matter, and providing sworn statements and/or testimony in connection
with the matter. Mr. Brigeman agrees to appear and give testimony as a witness
in any judicial, administrative, quasi-governmental, or investigatory proceeding
as requested by the Company or any Releasee. Mr. Brigeman also agrees, upon
request by the Company or any Releasee, to provide information that he learned
during the course of the employment relationship with the Company. Mr. Brigeman
further agrees to travel if necessary to give testimony in any regulatory
proceeding, arbitration, or litigation. The Company will reimburse him for
reasonable travel expenses (including reasonable out-of-pocket expenses) in
accordance with the Company’s travel expense policies then in effect. To the
extent permitted by the respective matter, the Company or any Releasee, in good
faith, will attempt to accommodate and minimize the disruption to Mr. Brigeman’s
post-Company employment obligations. In the event Mr. Brigeman provides a sworn
statement or testimony, either as required by legal process or at the Company’s
or any Releasee’s request, Mr. Brigeman agrees to do so in good faith and fully,
accurately and truthfully, to the best of his ability. Mr. Brigeman agrees and
understands that nothing in this Agreement is intended to prevent, impede, or
interfere with his ability to respond to any inquiry or participate in any
investigation or proceeding conducted by the Securities and Exchange Commission
(SEC), the Equal Opportunity Employment Commission (“EEOC”), Financial Industry
Regulatory Authority (“FINRA”), any other self-regulatory organization, or any
other federal or state governmental agency or regulatory authority. Mr. Brigeman
further agrees to notify the Company promptly of any demand or legal process
that seeks to cause him to disclose: confidential information about the Company
or any Releasee, including any information covered by his Confidentiality,
Non-Solicitation and Intellectual Property Ownership Agreement, and further
agrees to cooperate fully with the Company or any Releasee if it decides to
challenge the demand or legal process seeking such disclosure. If Mr. Brigeman
is served with a subpoena, court order, or other legal process concerning any of
the matters referenced above or in any proceeding in which the Company or any
Releasee is a party or has an interest, he agrees to notify the Company within
two (2) business days after receipt of such process and, in any event, no less
than ten (10) business days in advance of any required appearance or production.
Notice to be given under this provision to the Company or any Releasee shall be
to: Jay Allen, EVP, Human Resources, Charles Schwab & Co., Inc., 211 Main
Street, SF211MN-201, San Francisco, CA 94105-1905.

18. Confidential Information. Mr. Brigeman agrees that he remains bound by the
Confidentiality, Non-Solicitation and Intellectual Property Ownership Agreement
that he signed or electronically acknowledged as a condition of his employment.
In exchange for the valuable

 

7.



--------------------------------------------------------------------------------

consideration offered herein, he agrees and reconfirms his obligation to abide
by the Confidentiality, Non-Solicitation and Intellectual Property Ownership
Agreement, which is attached hereto as Exhibit C and is incorporated as if fully
set forth herein.

19. Injunctive Relief. Mr. Brigeman acknowledges and agrees that the
restrictions contained in Paragraphs 16, 17, and 18 are material inducements to
the Company’s willingness to enter into this Agreement and necessary to protect
the good will, trade secrets, and confidential and proprietary information of
the Company. Mr. Brigeman further acknowledges that the restrictions contained
in these Paragraphs are reasonable in scope and duration, will not prevent him
from earning a livelihood during the applicable period of restriction, are
necessary to protect the legitimate interests of the Company, and that any
breach by Mr. Brigeman of any provision contained in Paragraphs 16, 17, or 18
will result in immediate irreparable injury to the Company for which a remedy at
law will be inadequate. Accordingly, Mr. Brigeman acknowledges that the Company
shall be entitled to seek permanent injunctive relief against him in the event
of any breach or threatened breach by Mr. Brigeman of the provisions of
Paragraphs 16, 17, or 18 in addition to any other remedy that may be available
to the Company, whether at law or in equity. The provisions of Paragraphs 16,
17, and 18 shall remain unmodified and in full force and effect following the
Separation Date. It is the intention of the Parties to this Agreement that the
covenants and restrictions set forth in Paragraphs 16, 17, and 18 be given the
broadest interpretation permitted by law.

20. Return of Confidential and Proprietary Information. Mr. Brigeman
acknowledges that he will return by his Separation Date to Schwab any and all
property, files, materials, records, manuals, written communications, or other
items (including hard copy and electronic documents, disks, and files) that he
received, obtained and/or created as part of his employment (excluding
information Mr. Brigeman received about insured benefits, welfare plans, equity
grants (including the plan under which those awards are granted), retirement
plan information, payroll information regarding Mr. Brigeman, and special
awards) or that are in his possession or control belonging to Schwab or any of
the Releasees, including but not limited to company sponsored credit cards or
calling cards, pagers, handheld devices, computer software or hardware
(including iPads), keys, and identity badges. Mr. Brigeman agrees that in the
event he later locates any such document or materials, he will return it to
Schwab immediately.

21. Breach of Agreement. If Mr. Brigeman undertakes any activities in violation
of Paragraphs 2 (ii), 9, 16, 17, or 18 or otherwise breaches any of his
obligations under this Agreement, his Separation Date will be accelerated
immediately and all payments and other benefits conferred under this Agreement
(with the exception of his final paycheck and any accrued but unused vacation
and floating holidays) shall cease; provided, however, that such breach by
Mr. Brigeman and/or cessation of payments and benefits by the Company will not
affect the validity or enforceability of the Parties’ commitments under this
Agreement (including but not limited to Mr. Brigeman’s general release and
waiver of claims contained herein).

22. Company Policies. Mr. Brigeman confirms that, as of the date he executes
this Agreement, to the best of his knowledge, there is no commission or omission
of any act by any

 

8.



--------------------------------------------------------------------------------

employee or agent of the Company that constitutes, or might reasonably
constitute, a violation of the Company’s Code of Business Conduct and Ethics,
Compliance Manual, or the Company’s legal obligations of which he is aware (or
reasonably should have been aware), that has not already been brought to the
Company’s attention or that Mr. Brigeman can reasonably expect to have been
brought to the Company’s attention. Mr. Brigeman agrees that he will as promptly
as reasonably possible notify the Company of any such acts or omissions to act
that occurred during and relating to Mr. Brigeman’s employment with the Company
and or come to his attention after the date he executes this Agreement.

23. Employment Verification. Mr. Brigeman agrees that he will direct all
inquiries from prospective employers or others seeking verification of
employment to the current EVP of Human Resources (presently, Jay Allen).
Mr. Brigeman agrees that in the event he directs an inquiry to someone other
than the current EVP of Human Resources to respond to requests for reference and
employment verifications for Schwab, Schwab will not be liable for any
disclosures made in response to such inquiries that deviate from the procedures
set forth herein.

24. Corporate Approvals. This Agreement has been approved by the Compensation
Committee of the Board of Directors of The Charles Schwab Corporation (the
“Compensation Committee”) and shall be effective upon the Effective Date.

25. Agreement is Knowing and Voluntary. Mr. Brigeman understands and agrees that
he:

 

  a. has had 21 days within which to consider this Agreement before executing
it;

 

  b. has carefully read and fully understands all of the provisions of this
Agreement;

 

  c. is, through this Agreement, releasing Schwab and the other Releasees from
any and all claims he may have against Schwab and the other Releasees, as stated
herein, that have arisen up to the date of execution of this Agreement;

 

  d. knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

 

  e. knowingly and voluntarily intends to be legally bound by the same;

 

  f. was advised, and hereby is advised in writing, to consider the terms of
this Agreement and consult with an attorney of his choice prior to executing
this Agreement;

 

9.



--------------------------------------------------------------------------------

  g.

has seven (7) days after signing this Agreement to revoke it; the Agreement will
not become effective or enforceable until the seven-day revocation period has
passed. Revocation can be made by delivering written notice of revocation to Jay
Allen, EVP, Human Resources, Charles Schwab & Co., Inc., 211 Main Street,
SF211MN-201, San Francisco, CA 94105-1905 (fax: (xxx) xxx-xxxx). For this
revocation to be effective, written notice must be sent by fax, electronic mail,
or overnight delivery to Jay Allen no later than the close of business on the
seventh (7th) calendar day after Mr. Brigeman signs this Agreement. If
Mr. Brigeman revokes this Agreement, it shall not be effective or enforceable
and Mr. Brigeman will not receive the benefits provided herein; and

 

  h. is receiving under this Agreement consideration that is in addition to
anything to which he is already entitled.

26. Full and Independent Knowledge. The Parties represent that they have
discussed thoroughly all aspects of this Agreement with their respective
attorneys, fully understand all of the provisions of the Agreement, and are
voluntarily entering into this Agreement.

27. No Representations. The Parties acknowledge that, except as expressly set
forth herein, no representations of any kind or character have been made to
induce the execution of this Agreement.

28. Ownership of Claims. Mr. Brigeman represents that he has not transferred or
assigned, or purported to transfer or assign, any claim released by this
Agreement. Mr. Brigeman further agrees to indemnify and hold harmless each and
all of the Releasees against any and all claims based upon, arising out of, or
in any way connected with any such actual or purported transfer or assignment.

29. Non-Admission of Liability. Mr. Brigeman acknowledges that the execution of
this Agreement and the payment of consideration hereunder are not and shall not
be construed in any way as an admission of wrongdoing or liability on the part
of Schwab, or any other person or business entity. Mr. Brigeman further
acknowledges that Schwab denies any and all such liability and denies it has
engaged in any wrongful act.

30. Other Representations. Mr. Brigeman represents that he has no pending claim
for any work-related injury, and that his is not aware of any existing injury
that would give rise to such a claim, whether under applicable workers’
compensation laws or otherwise. He further represents that he has been afforded
all rights available to him under the Family Medical Leave Act, the Fair Labor
Standards Act, and the Uniformed Services Employment and Reemployment Rights
Act, if applicable, and has not been retaliated in any manner for doing so.
Mr. Brigeman understands that Schwab relied on this representation in entering
into this Agreement with him.

 

10.



--------------------------------------------------------------------------------

31. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Ohio applicable to contracts made and to be performed
within Ohio, without regard to its conflict of laws principles.

32. Arbitration. Except with respect to judicial injunctive relief as provided
in paragraph 19 above, any dispute or breach arising out of the interpretation
or performance of this Agreement shall be settled by arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in Cleveland, Ohio and judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. With
the exception of initial forum fees, the Company shall bear all costs imposed by
the American Arbitration Association to administer the arbitration including
arbitrator’s fees. The parties shall be allowed to conduct such discovery as
permitted by the Commercial Arbitration Rules of the American Arbitration
Association or by the arbitrator. At the conclusion of arbitration, the
arbitrator shall issue an award in writing setting forth the basis for the
award. The decision of the arbitrator shall be final and binding, and the
Parties waive the right to trial de novo or appeal. Further, the prevailing
party shall be entitled to recover its reasonable costs and attorney’s fees.
Excepted from this paragraph is a complaint with the EEOC, including a challenge
to the validity of this Agreement under the law, to the extent such an exception
is required by law and any claims required to be arbitrated with FINRA. Claims
for unemployment insurance benefits and workers’ compensation benefits shall be
resolved pursuant to the claims procedures under applicable state laws. Claims
for benefits under any ERISA-governed employee benefit plan(s) shall be resolved
pursuant to claims procedures under such benefit plans.

33. Waiver. The failure of any Party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

34. Miscellaneous.

a. Both parties have participated in the drafting of this Agreement. The
language of all parts in this Agreement shall be construed as a whole, according
to its fair meaning, and not strictly for or against either party.

b. Should any provision in this Agreement be declared or determined to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, and the illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement, and all remaining
provisions shall remain valid and enforceable.

c. This Agreement sets forth the entire agreement between the Parties and fully
supersedes any and all prior agreements and understandings, written or
otherwise, between

 

11.



--------------------------------------------------------------------------------

the Parties pertaining to the subject matter of this Agreement, except as
specifically set forth herein.

d. The headings used herein are for reference only and shall not affect the
construction of this Agreement.

35. Counterparts. This Agreement may be executed in one or more counterparts, by
facsimile or original signature, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

34. Notification. Notice to be given under this Agreement to Schwab shall be to
Jay Allen, EVP, Human Resources, Charles Schwab & Co., Inc., 211 Main Street,
SF211MN-201, San Francisco, CA 94105-1905.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

BENJAMIN BRIGEMAN   CHARLES SCHWAB & CO., INC.

/s/ Benjamin Brigeman

  By:  

/s/ Jay L. Allen

 

Its: Executive Vice President, Human

Resources and Employee Services

Date: February 28, 2012   Date:   February 24, 2012   THE CHARLES SCHWAB
CORPORATION   By:  

/s/ Jay L. Allen

 

Its: Executive Vice President, Human

Resources and Employee Services

  Date:   February 24, 2012

 

12.



--------------------------------------------------------------------------------

EXHIBIT A—COMPETITOR BUSINESSES

Except as otherwise agreed to in writing by the Chief Executive Officer and the
Executive Vice President, Human Resources of the Company, a Competitor Business
will be defined as follows: 1) E*Trade Financial Corporation; E*Trade Financial
Corporate Services, Inc.; E*Trade Access, Inc.; E*Trade Brokerage Holdings,
Inc.; TD Ameritrade Holdings Co.; Fidelity Brokerage Services, LLC; and Fidelity
Investments Institutional Services Company, Inc.; 2) any other company that is a
financial institution regulated or registered by the federal banking regulators,
the Securities Exchange Commission, the Commodity Futures Trading Commission,
the Financial Industry Regulatory Authority, or any equivalent state law that
allows individuals or institutions to place or process orders for securities
and/or other financial instruments (including, but not limited to banking
functions and instruments) through any medium now known or later developed; or
3) any business that is determined in Schwab’s sole and reasonable discretion to
be competitive with the business activities of the Company or its affiliates or
subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT B TO SEPARATION AGREEMENT, GENERAL RELEASE

AND WAIVER OF CLAIMS

Supplemental Waiver & Release Agreement

Benjamin Brigeman entered into a Separation Agreement, General Release and
Waiver of Claims (“Agreement”) with The Charles Schwab Corporation and Charles
Schwab & Co., Inc. (“Schwab”).

Mr. Brigeman hereby acknowledges that:

 

  1. A blank copy of this Supplemental Waiver and Release Agreement
(“Supplemental Agreement”) was attached as an Exhibit to the Agreement when it
was given to him for review. He has had more time to consider signing this
Supplemental Agreement than the ample time he was given to consider signing the
Agreement. He may revoke this Supplemental Agreement within seven (7) days after
he signs it in accordance with Paragraph 25 (g) of the Agreement. He was advised
to discuss the Agreement, including this Supplemental Agreement, with an
attorney before executing either document.

 

  2. Schwab will provide the Additional Consideration as set forth in the
Agreement at Paragraph 4 only if he signs this Supplemental Agreement and does
not revoke it within seven (7) days after he signs it.

 

  3. In exchange for the consideration set forth in Paragraph 2 of this
Supplemental Agreement (Paragraph 4 of the Agreement), he hereby agrees that
this Supplemental Agreement will be a part of his Agreement and that his
Agreement is to be construed and applied as if he signed it on the day he signed
this Supplemental Agreement. This extends his release of claims under Paragraphs
11 and 12 of the Agreement to any claims that may have arisen during the
remainder of his employment through the last day of his employment on August 15,
2012 until the date of execution of this Supplemental Agreement, and this
Supplemental Agreement becomes effective by its terms.

 

  4. Nothing in this Supplemental Agreement is intended to restrict or does
restrict the scope or application of the releases and waivers, or any other
provision, set forth in the Agreement.

 

  5.

He understands and agrees that this Supplemental Agreement is not to be signed
until after the last day of his employment, which is August 15, 2012. If the
Supplemental Agreement is signed earlier than the last day of his employment, he
understands that it will not be effective and that to receive the consideration
set forth in Paragraph 2 of this



--------------------------------------------------------------------------------

  Supplemental Agreement he must sign another copy of the Supplemental Agreement
after the last day of his employment.

This Supplemental Agreement must be signed after the last day of Mr. Brigeman’s
employment on August 15, 2012 but no later than August 21, 2012.

 

 

  Dated:  

 

Benjamin Brigeman        

 

  Dated:  

 

Jay Allen     EVP, Human Resources    



--------------------------------------------------------------------------------

EXHIBIT C

CHARLES SCHWAB CONFIDENTIALITY, NONSOLICITATION, AND INTELLECTUAL PROPERTY
OWNERSHIP AGREEMENT 2008 (Simplified Confidentiality Agreement—Rev. 3/08)

CONFIRMATION PAGE

Confirmation of Agreement to and Signature on Confidentiality, Nonsolicitation
and Assignment Agreement.

This is your Confirmation of your electronic agreement to the Confidentiality,
Nonsolicitation and Assignment Agreement. You may print this copy and record of
our agreement and retain it for your records.

To PRINT this page, simply click the PRINT BUTTON on your browser.

Employee: Ben Brigeman

Employee ID:

Employee Logon: us\ben.brigeman

Employee Email:

Employee Telephone: (xxx) xxx-xxxx

Employee Manager: Walt Bettinger

Date of Electronic Signature: 06/03/2008 17:13:24 PM EST

I AM ENTERING INTO THIS AGREEMENT IN CONSIDERATION FOR my initial or continued
at-will employment with Charles Schwab & Co., Inc., its parent company and/or
its subsidiaries, affiliates, joint venturers, and successors (collectively,
“Schwab”), and the compensation and other benefits I receive from Schwab,
including my participation in bonus and incentive compensation plans for which I
am eligible. Acknowledging the receipt and adequacy of this consideration, and
intending to be legally bound, I agree as follows:

 

  a. that I will maintain the confidentiality of all Confidential Information
and Intellectual Property, as defined below, that I develop or obtain while I
work at Schwab;

 

  b. that Schwab owns all Confidential Information and Intellectual Property,
and that I will not assert any claim to the Confidential Information and/or
Intellectual Property; and

 

  c. that I will not solicit or encourage Schwab’s employees or Schwab’s current
or prospective clients to leave Schwab.

The scope of these obligations, and some of the possible consequences for
breaching them, are described in more detail below.

 

  1. Protection of Schwab’s Confidential Information and Intellectual Property.
While working at Schwab, I will develop and/or have access to Schwab’s
Confidential Information and/or Intellectual Property, as defined in Paragraph
2. I acknowledge that Confidential Information and Intellectual Property is the
exclusive property of Schwab, its business partners, licensors, and/or clients,
and I agree not to assert any claim to it. Except as permitted in Paragraph 7, I
agree not to use or disclose any Confidential Information and/or Intellectual
Property during or after my employment with Schwab.



--------------------------------------------------------------------------------

  2. What is Schwab Confidential Information and Intellectual Property?
“Confidential Information” is all information learned during my employment that
is not generally known to the public at the time it is made known to me. It
includes, but is not limited to: “Trade Secrets” and “Developments,” as defined
below; names, addresses, phone numbers, email addresses, account numbers or
financial information pertaining to Schwab clients or prospective clients;
proprietary software designs and hardware configurations; proprietary
technology; business methods or strategies; new product and service ideas;
marketing, financial, research and sales data; information sufficient to
identify clients, vendors, or personnel; client, vendor or personnel lists,
contact, account and related information; and all information Schwab treats or
is obligated to treat as confidential, privileged, or for internal use only,
whether or not owned by Schwab. “Trade Secrets” is any information that (i) has
economic value from not being generally known to, and not being readily
ascertainable through proper means by, other persons who can obtain economic
value from its use; and (ii) Schwab takes reasonable steps to protect as secret.
“Intellectual Property” is Schwab’s copyrighted materials, trademarks, service
marks, logos, patents, Trade Secrets, and other intellectual property and
proprietary rights.

 

  3. Agreement Not to Solicit. While I work for Schwab and for 18 months after
my employment ends, I will not directly or indirectly solicit or induce: (a) any
existing or prospective Schwab clients I serviced or about whom I gained
Confidential Information (other than those listed in Exhibit A) in an attempt to
divert, transfer, or otherwise take away business or prospective business from
Schwab; and/or (b) any Schwab employee or contingent worker to leave his or her
employment or engagement with Schwab.

 

  4. Removal and Return of Schwab Property. I will not remove any Schwab
property, including any Confidential Information and/or Intellectual Property,
in original or copied form, in either electronic or hardcopy form, except as
required for me to carry out my job duties while employed by Schwab. Upon
termination of my employment with Schwab for any reason, my acceptance of other
employment, or at Schwab’s request, I will immediately return to Schwab all
Schwab property and documents, including but not limited to Confidential
Information and/or Intellectual Property; any Schwab-issued credit cards,
security badges, keys and Secure ID tokens; and all Schwab-issued electronic and
telephonic equipment including but not limited to computers, mobile phones,
personal data assistants, CD-ROMs, DVDs, floppy disks, Zip drives, USB storage
devices, flash drives, memory cards, or other electronic devices (“Electronic
Devices”).

 

  5. Obligation to Protect Confidential Information and Intellectual Property. I
will promptly notify Schwab if I become aware of or suspect any unauthorized use
or disclosure of Confidential Information and/or Intellectual Property by me or
anyone else, whether intentional or accidental.

 

  6. Schwab’s Ownership of Intellectual Property “Developments.”

 

  a.

Disclosure of Developments While Employed by Schwab. I will promptly disclose in
confidence to Schwab all inventions, improvements, designs, original works of
authorship, and processes, including but not limited to all computer software
programs and databases, whether or not protected or capable of protection under
intellectual property or other laws, as well as all works based upon, derived
from, reduced from, collecting, containing or making use of any of the foregoing
or of any other Confidential Information or Intellectual Property of Schwab
(collectively, “Developments”) that I create, make, conceive,



--------------------------------------------------------------------------------

  implement, or first reduce to practice, either alone or with others, while I
am employed by Schwab, and: (a) result from any work I perform for Schwab,
whether or not in the normal course of my employment or during normal business
hours; (b) reasonably relate to the actual or anticipated business, research or
development of Schwab; or (c) are developed with the use of Schwab resources,
facilities, Confidential Information and/or Intellectual Property.

 

  b. Help in Confirming Ownership. I must promptly disclose Developments to
Schwab whether or not the Developments are patentable, copyrightable, or
protectable as Trade Secrets. I agree all Developments will be the exclusive
property of Schwab, and I irrevocably assign to Schwab all rights, title, and
interest I may have or acquire in and to the Developments and the right to
secure registrations, renewals, reissues, and extensions in the Developments. I
will sign any documents and do all things necessary, whether during my
employment or after, to assist Schwab to register, perfect, maintain and enforce
Schwab’s rights in any Developments, without any additional compensation. If I
fail or refuse for any reason to sign any document Schwab requires to perfect
its ownership of the Developments, I appoint Schwab as my attorney-in-fact (this
appointment to be irrevocable and to be a power coupled with an interest) to act
on my behalf and to execute all such documents.

 

  c. State Laws Relating to Ownership of Developments. I understand if I am or
become a California resident while employed by Schwab, then this Paragraph 6
will not apply to any Developments which fully qualify under Section 2870 of the
California Labor Code, attached as Exhibit B to this Agreement. To the extent
other similar laws may apply to residents of other states, the terms of
Paragraph 6 shall be limited solely to the extent provided by the applicable
laws of such states.

 

  d. Pre-Existing Intellectual Property. To the extent I have any pre-existing
patent, trademark, or copyright registrations, I have listed them in Exhibit C.
I understand Schwab does not want to use any other person’s intellectual
property unlawfully. I agree to indemnify and hold Schwab harmless against any
liability, and pay any loss or expense Schwab incurs, arising out of any claim
that I misappropriated or infringed proprietary rights of a former employer or
any other third party.

 

  7. Permissible Disclosure of Confidential Information and/or Intellectual
Property. I can only use or disclose Confidential Information and/or
Intellectual Property to the extent: (a) necessary to perform my job duties at
Schwab; (b) I receive advance written permission from an authorized senior or
executive officer of Schwab; (c) I am legally compelled by subpoena or other
legal process to disclose the Confidential Information and/or Intellectual
Property, subject to the procedures in Paragraph 9; or (d) disclosure is sought
by a government entity, regulatory agency, or self regulatory organization,
subject to the procedures in Paragraph 9. I understand that Schwab’s policy
prohibits departing employees from taking client lists and account information.

 

  8. Questions About Confidential Information and/or Intellectual Property. If I
am unsure whether information is Confidential Information and/or Intellectual
Property, I will treat it as Confidential Information and/or Intellectual
Property unless I receive advance written permission from an authorized senior
or executive officer of Schwab.



--------------------------------------------------------------------------------

  9.

Subpoenas and Other Legal Requests for Disclosure. I will give Schwab prompt
notice in writing before disclosing any Confidential Information and/or
Intellectual Property under Paragraph 7 subsections © and (d). If Schwab does
not obtain an order preventing the disclosure, I agree to disclose only that
Confidential Information and/or Intellectual Property that I am legally
compelled to disclose and to exercise reasonable efforts to ensure that the
Confidential Information and/or Intellectual Property will be treated
confidentially.

 

  10. Discovery and Injunctive Relief. In the event I violate, or Schwab
reasonably believes I am about to violate, this Agreement, I agree Schwab is
entitled to injunctive relief to prevent the violation(s) and/or preserve the
status quo. I agree that in any proceeding alleging breach of this Agreement,
each party shall have the right to engage in deposition and document discovery,
and Schwab shall have the right to conduct forensic examination(s) of Electronic
Devices in my possession or control, if Schwab reasonably believes such devices
contain Confidential Information and/or Intellectual Property. I further agree
that in connection with any application for injunctive relief, discovery shall
be conducted on an expedited basis. If any dispute under this Agreement is
arbitrable, then I understand my agreement to engage in discovery as outlined in
this paragraph is an essential term of my arbitration agreement with Schwab, and
these provisions are intended to supplement and modify any applicable
arbitration rules.

 

  11. Liquidated Damages. If I solicit clients or employees in violation of
Paragraph 3, and/or use or disclose Confidential Information relating to clients
and/or their accounts in violation of Paragraph 1, I understand Schwab will
suffer damages that may be difficult to quantify at the time of the violation,
including, but not limited to: costs associated with investigating, monitoring,
or remedying the misuse of Confidential Information; costs associated with
maintaining, restoring or repairing Schwab’s relationship with current and
prospective clients; revenue lost from client assets diverted or transferred;
costs associated with replacing employees, including recruiting, hiring and
training replacement employees, and lost productivity. Therefore, if I violate
Paragraph 3, and/or Paragraph 1 relating to clients and/or their accounts, I
agree to pay Schwab the following liquidated damages: (a) four percent (4%) of
any client assets diverted from Schwab for any client who was solicited and/or
whose Confidential Information was used or disclosed; and/or, (b) seventy-five
percent (75%) of the most recent full year’s total annual compensation paid by
Schwab to each employee solicited or induced to leave his or her employment. I
agree that these formulas represent reasonable estimates of the compensatory
damages that Schwab will incur as a result of violations of Paragraph 3 and/or
Paragraph 1 relating to clients and/or their accounts, and are not a penalty.
These liquidated damages are in addition to any other non-compensatory relief
that Schwab may be entitled to, including but not limited to injunctive relief
and/or punitive damages.

 

  12.

General Provisions. I agree that if Schwab or I bring an action to enforce any
provision of this Agreement, the prevailing party shall be entitled to
attorneys’ fees and costs to enforce such claim. If any provision of this
Agreement is found to be invalid or unenforceable, I agree that such provision
should be deemed modified to the extent necessary to make it enforceable. If a
court or arbitration panel declines to amend the provision to make it
enforceable, then the remaining provisions of this Agreement shall remain in
full force and effect. The terms of this Agreement and any disputes arising out
of it shall be governed by, and construed in accordance with, the laws of the
state in which I was last employed by Schwab, without giving effect to such
state’s conflict



--------------------------------------------------------------------------------

  of law principles. I agree that this Agreement supplements any prior
agreements I have with Schwab, all of which remain in full force and effect.

 

 

EXHIBIT A

List of family members and other relatives (identified by familial status) and
individuals or entities to whom I provided financial services prior to joining
Schwab:

X click here to electronically inital Exhibit A

 

 

EXHIBIT B

California Labor Code Section 2870

 

  a. Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  2. Result from any work performed by the employee for the employer.

 

  b. To the extent that a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

X click here to electronically inital Exhibit B

 

 

EXHIBIT C

Pre-Existing Intellectual Property Registrations:

X click here to electronically inital Exhibit C

Signature

I represent that I am the individual indicated in the “Work Contact Information”
section in the upper left hand corner of this screen, that I accessed this
screen by logging in to the Schwab network and using my unique password, and
that I have not shared my password with anyone.

By clicking “I Agree” below I am creating a binding contract with Schwab, just
as enforceable as if it were a handwritten signature.

I Agree